DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The limitation "in direct contact" is interpreted in a manner consistent with the description in the specification. It is noted that the figures of the as-filed specification do not show or require "direct contact" because the figures of the as-filed specification are interpreted to be depictions of the structure, and intermediate components that connect adjacent components, both structurally and electrically, are not excluded by the depictions.
	The limitations "contact", "contacts", and "formed on" do not require direct physical contact or the absence of intermediate components.
	The limitation "plate shape" in claims 2 and 3 is interpreted in a manner consistent with the depiction of Figures 6 and 7 of the instant specification which shows the shape containing a significantly flat or planar surface as would be expected from a plate in contrast with a bowl for example.  The outer periphery of a "plate" can take on several shapes (i.e. round, circular, polygonal, or a mix of straight and curvilinear peripheries).  The term "plate shape" is considered a shape which encompasses a broad range of geometries, and given the broadest reasonable interpretation of the term in light of the specification, is a shape that contains a significantly flat or planar surface, but can have a multitude of varying geometries along its perimeter or periphery.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 recites "wherein the at least one thermoelectric element is arranged between and in direct contact with the third surface of the first heat transfer member and the fourth surface of the second heat transfer member" and 15 recites "wherein the at least one thermoelectric element is arranged between and in direct contact with the first surface of the first heat transfer member and the second surface of the second heat transfer member", however, the as-filed specification does not describe the "direct contact" claimed.  The limitation "in direct contact" is interpreted in a manner consistent with the 
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, applicant has not enabled one of ordinary skill in the art to make the device claimed because the manner in which the plurality of thermoelectric elements 13 of the thermoelectric transducer 10 are connected in series by wirings formed on the first heat transfer member 11 and the second heat transfer member 12, as described in lines 13-17 of page 12 of the specification, and the at least one thermoelectric element is in direct contact with the third surface of the first heat transfer member and the fourth surface of the second heat transfer member, as recited in claim 1 (or the at least one thermoelectric element is in direct contact with the first surface of the first heat transfer member and the second surface of the second heat transfer member, as recited in claim 15) is unclear and not described in the specification in such a way as to enable one skilled in the art to form the structure required in which the electrical connection and direct contact are both achieved. The manner in which the direct contact recited in claims 1 and 15 is achieved, while allowing for the required electrical connection to the thermoelectric elements in order for the invention to be operable, is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Dependent claims 2-14 are rejected due to their dependence on claim 1.

Wands Analysis:  [Note MPEP 2164.01(a)]
(A)  Breadth of claims:
	The process limitations of the claims are broad in that they merely state the at least one thermoelectric element is in direct contact with the first surface of the first heat transfer member and the second surface of the second heat transfer member; without describing or specifying the manner in which the direct contact claimed is achieved while allowing for an electrical connection to the thermoelectric element(s).
(B) The nature of the invention:
	The invention pertains to thermoelectric devices.
(C) The state of the prior art:
	Given the state of the prior art, a more detailed disclosure is required in order to enable one of ordinary skill in the art to make and/or use a device which contains both the direct contact claimed and the electrical connection required for device operability. 
 (D) The level of one of ordinary skill:
	One of ordinary skill in this art is considered to be a scientist, skilled in thermoelectric design and processes, with knowledge of standard thermoelectric devices, and familiar with parameters that affect the formation and performance of such devices.
(E) The level of predictability in the art:
	The level of predictability in the art is considered to be low, inasmuch as there are numerous variables known to affect thermoelectric device manufacturing and performance.
(F)  The amount of direction provided by the inventor:
	The inventor does not provide adequate direction as to how to formulate a device which contains both the direct contact claimed and the electrical connection required for device operability. The specification describes the plurality of thermoelectric elements 13 of the thermoelectric transducer 10 are connected in series by wirings formed on the first heat transfer member 11 and the second heat transfer member 12 (lines 13-17 of page 12 of the specification). The specification does not describe the at least one thermoelectric element is in direct contact with the first surface of the first heat transfer member and the second surface of the second heat transfer member, as recited in claims 1 and 15. There is not adequate guidance as to the manner in which both the electrical connection (an electrical connection is required for the device to be operable) and the direct contact is achieved. 
 (G) The existence of working examples:
	There are no examples in the instant specification that provide details as to how a structure which contains the direct contact claimed, and the electrical connection required for operability, is formed. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The applicant has not enabled one of ordinary skill in the art at the time of the invention to produce the invention.  Therefore, an undue level of experimentation would be required for one of ordinary skill in the art at the time of the invention to produce the specifics of the claimed invention.
	In light of the above considerations, the applicant has not enabled one of ordinary skill in the art to make and/or use the claimed invention.
Claims 3-6 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 3 recites "two detection terminal parts, formed on the fourth surface of the second heat transfer member and in direct contact with the at least one thermoelectric element", however, the as-filed specification does not describe the "direct contact" claimed.  The limitation "in direct contact" is interpreted in a manner consistent with the description in the specification. It is noted that the figures of the as-filed specification do not show or require "direct contact" because the figures of the as-filed specification are interpreted to be depictions of the structure, and intermediate components that connect adjacent components, mechanically and electrically, are not excluded by the depictions. Dependent claims 4-6 and 10-11 are rejected due to their dependence on claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuchimachi (US 2007/0227158).
	Regarding claim 1, Kuchimachi discloses a device comprising: a thermoelectric transducer, including a first heat transfer member (13 in Fig. 5), a second heat transfer member (23 in Fig. 5), and at least one thermoelectric element (11, 12, 22 in Fig. 5); and a temperature sensor (14 in Fig. 5; [0048]), and a third heat transfer member including the contact surface (shown in annotated Fig. 5 below), and a first surface on an opposite side from the contact surface (shown in annotated Fig. 5 below), wherein the first heat transfer member includes a second surface in contact with the first surface of the third heat transfer member (top surface of 13 in Fig. 5), and a third surface on an opposite side from the second surface (bottom surface of 13 in Fig. 5), wherein the second heat transfer member includes a fourth surface opposing the third surface of the first heat transfer member (top surface of 23 in Fig. 5), and a fifth surface on an opposite side from the fourth surface (bottom surface of 23 in Fig. 5), wherein the at least one thermoelectric element is arranged between and in direct contact with the third surface of the first heat transfer member and the fourth surface of the second heat transfer member (11, 12, 22 in Figure 5 represent the at least one thermoelectric element in direct contact with the first and second surfaces of 13 and 23, respectively. It is noted that the claim does not specify the components of the claimed at least one thermoelectric element), wherein the temperature sensor is arranged on the third surface of the first heat transfer member at a position outside a region where the at least one thermoelectric element is arranged in a plan view viewed in a direction perpendicular to the contact surface (14 on surface of 13 in Figure 5).

[AltContent: textbox (contact surface)][AltContent: textbox (first surface of third heat transfer member)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    546
    536
    media_image1.png
    Greyscale


	With regard to the limitations "tactile device", "configured to generate cold or warmth transferred to a contact surface touchable by a tactile subject", "configured to detect a temperature of the contact surface", and "configured to generate a temperature difference between the first heat transfer member and the second heat transfer member based on power supplied thereto"; the limitations are directed to the manner in which the apparatus in intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. 
	Additionally, with regard to the limitation "a tactile device" in the preamble, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
	Regarding claim 2, Kuchimachi discloses all the claim limitations as set forth above. Kuchimachi further discloses the first heat transfer member has a plate shape (56 in Fig. 5; surface of 56 has a plate shape). 
	Regarding claim 7, Kuchimachi discloses all the claim limitations as set forth above. Kuchimachi further discloses the at least one thermoelectric element has a rectangular column shape (22 shown in Fig. 5 has a rectangular column shape).
	Regarding claim 8, Kuchimachi discloses all the claim limitations as set forth above. Kuchimachi further discloses wherein the at least one thermoelectric element is arranged at a plurality of positions in a matrix arrangement in the plan view (shown in Figures 3 and 4).
	Regarding claim 9, Kuchimachi discloses all the claim limitations as set forth above. Kuchimachi further discloses the contact surface, the third surface of the first heat transfer member, and the fourth surface of the second heat transfer member are parallel to each other (Figure 5).
	 Regarding claim 12, Kuchimachi discloses all the claim limitations as set forth above. Kuchimachi further discloses the first heat transfer member has a rectangular shape having four sides in the plan view (Figures 3 and 4), and the temperature sensor is arranged on the third surface of the first heat transfer member at a position located along one of the four sides of the rectangular shape (14 in Figures 3 and 4).
	Regarding claims 13 and 14, Kuchimachi discloses all the claim limitations as set forth above. Kuchimachi further discloses the third heat transfer member forms a casing or housing (56 in Fig. 5).
	With regard to the limitation "for accommodating the tactile device", the limitation is directed to the manner in which the apparatus in intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. 
	Regarding claim 15, Kuchimachi discloses a device comprising: a thermoelectric transducer (Fig. 2D), including a first heat transfer member (13 in Fig. 2D), a second heat transfer member (23 in Fig. 2D), and at least one thermoelectric element (21 in Fig. 2D); and a temperature sensor (14 in Fig. 2D; [0048]), wherein the first heat transfer member has a rectangular shape having four sides in a plan view viewed in a direction perpendicular to the contact surface, and includes the contact surface, and a first surface on an opposite side from the contact surface (shown in Fig. 2C), wherein the second heat transfer member includes a second surface opposing the first surface of the first heat transfer member (upper surface of 23 shown in Fig. 2D), wherein the at least one thermoelectric element is arranged between and in direct contact with the first surface of the first heat transfer member and the second surface of the second heat transfer member (11, 12, 21, 22 in Figures 2B and 2D represent the at least one thermoelectric element in direct contact with the first and second surfaces of 13 and 23, respectively. It is noted that the claim does not specify the components of the claimed at least one thermoelectric element), and wherein the temperature sensor is arranged on the first surface of the first heat transfer member at a position which is located along one of the four sides of the rectangular shape, outside a region where the at least one thermoelectric element is arranged in the plan view (14 on surface of 13 in Figures 2B and 2D).
	With regard to the limitations "tactile device", "configured to generate cold or warmth transferred to a contact surface touchable by a tactile subject", "configured to detect a temperature of the contact surface", and "configured to generate a temperature difference between the first heat transfer member and the second heat transfer member based on power supplied thereto"; the limitations are directed to the manner in which the apparatus in intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. 
	Additionally, with regard to the limitation "a tactile device" in the preamble, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726